DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. A preliminary amendment to Claims 1 thru 6 was filed on February 27, 2019. Wherein, no new matter was added. Accordingly, Claims 1 thru 6, as filed in the preliminary amendment on February 27, 2019, have been considered below and are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japan Application No. JP2016-168660, filed on August 31, 2016, and in parent Application No. JP2017-120917, filed on February 27, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2019 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In ¶ [0032], Reference Number 2A – external storage device, is not depicted in any Figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim in line 8 uses the phrases "and the like" and “such as,” the claim in line 16 uses the phrase “and the like,” and the claim in line 14 uses the phrase “like weather….” Wherein, the preceding phrase of “and the like” renders the claim indefinite because the claim includes elements not actually disclosed and the preceding phrases of “such as” and “like weather…” renders the claim indefinite because it is unclear whether the limitations following the phrase (i.e., weather…) are part of the claimed invention. See MPEP § 2173.05(d).
Moreover, the term "several" in claim 1, line 6, is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, “several” has been interpreted hereinafter as a number greater than two. 
Regarding claim 2, the term "several" in claim 2, line 3, is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, “several” has been interpreted hereinafter as a number greater than two.
Regarding claim 3, the claim in lines 5 and 6 recites “automatic calculation is executed based on a standard holding quantity and the above-mentioned data….” Yet, it is unclear how the calculation is performed based on “the above-mentioned data.” Wherein, the claim appears to recite “the above-mentioned data” as  “inputting predicted sales amount of the skewer-grilled product and weather forecast...and inventory quantities for the day and inventory quantities for the next day….” Yet, the specification recites the “client computer 3 automatically performs various calculations based on various data stored in…the internal storage device 3D by inputting quantities of each item of the skewered material in the today’s remaining quantity column 131 and the next day’s warehousing quantity column 132.” (PG Pub Specification, ¶ [0061]). Moreover, the specification recites utilizing a sales composition ratio, the sales quantity, and the inventory quantity to calculate a prospective remaining quantity and adding the prospective remaining quantity with a warehouse quantity to determine the prospective quantity for the next day. (PG Pub Specification, ¶¶ [0063 thru 0066]). Accordingly, it is unclear what “the above-mentioned data” comprises to perform the automatic calculation. For examination purposes, “the above-mentioned data
Regarding claims 4 thru 6, the claims are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 6 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 6 are directed to a system, i.e., a machine. Accordingly, claims 1 thru 6 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an 

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of assisting with ordering inventory. Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
…storing…sales detail data for each item of a skewered material for the same month of the previous year and the last several months are stored and…items of a skewered material, identification codes related to stores and the like, a name, fixed items such as a unit price, and a calendar are stored, and
…storing…the items of the skewered material to be handled at the corresponding store and appropriately set inventory quantities are stored and…describing order quantities of each item of the skewered material in a tabular format and temporarily storing…daily varying data like weather, a sales amount, predicted values and definitive values of inventory quantities and order quantities for the day of each item of the skewered material, and the like.
The preceding term(s)/phrase(s) has/have been taken directly from the claim(s). Wherein, the limitations located above are certain methods encompassing fundamental economic practices in the retail and food industries. For example, “retail stores, Japanese-style bars, and restaurants…tak[ing] into consideration the natural characteristics such as a season and weather, the day of the week…, the preference characteristics…, past sales results” and placing an order to replenish inventory based on “intuition.” (PG Pub Specification, ¶¶ [0003] and [0004]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Accordingly, claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a server computer which is installed in a manufacturing factory,” (ii) “a client computer which is installed in a store,” (iii) “a network connecting between the server computer and the client computer,” “the server computer stores (iv) a sales result data file…and (v) a code master file,” “the client computer stores in (vi) an external storage device (vii) an item data file…and (viii) an order contact table file…and temporarily stores in (ix) an internal storage device (x) a variable data file,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification recites (i) as a server without further disclosure. (PG Pub Specification, Figure 1: server computer 2; and ¶ [0031]). The specification further recites (ii) as comprising a CPU, internal storage device, transmitting/receiving device, and an external hard disk. (PG Pub Specification, ¶ [0036]). The specification further recites (iii) as a network connection between the server and client device without further disclosure (PG Pub Specification, ¶ [0031]). The specification further recites (iv) as a file that stores “detail data for each item of the skewered material for the same month of the previous year and the last two months.” (PG Pub Specification, ¶ [0035]). The specification further recites (vi) as an auxiliary storage device such as a hard disk. (PG Pub Specification, ¶ [0036]). The specification further recites (v) as a file of “skewered material, identification codes related to stores and the like, a name, fixed item data such as a unit price, and a calendar data.” (PG Pub Specification, ¶ [0034]). The specification further recites (vii) as a file that “stores the items of the skewered material handled at the corresponding store, the appropriately set inventory quantity, and the like.” (PG Pub Specification, ¶ [0040]). The specification further recites (viii) as a file ”which can describe order quantities and the like for each item of the skewered material in tabular format and is transmitted to the manufacturing facility.”  (PG Pub Specification, ¶ [0041]). The specification further (ix) as a main storage device “such as a memory.” (PG Pub Specification, ¶ [0036]). The specification further recites (x) as a file comprising “varying data like weather, a sales amount, predicted values of the inventory quantities for the day….” (PG Pub Specification, ¶ [0042]).
Consequently, although the additional elements (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), and (x) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, generating, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), and (x) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and the Internet. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.

adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A – Prong II, the additional elements, i.e., i.e., (i) “a server computer which is installed in a manufacturing factory,” (ii) “a client computer which is installed in a store,” (iii) “a network connecting between the server computer and the client computer,” “the server computer stores (iv) a sales result data file…and (v) a code master file,” “the client computer stores in (vi) an external storage device (vii) an item data file…and (viii) an order contact table file…and temporarily stores in (ix) an internal storage device (x) a variable data file,” to perform the emphasized functions in Step 2A – Prong I, amount to  independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2 thru 6, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities.”
Although dependent claims 2 thru 4 recite the additional elements as previously analyzed in claim 1, these claims further recite the abstract idea and additional element(s). Wherein, 
Claim 2 recites, (i) “an order calculation sheet is displayed on a display screen
Claim 3 recites, (ii) “…a sales prediction column…an order calculation column, automatic calculation is executed based on a standard holding quantity and the above-mentioned data…;” and
Claim 4 recites, (iii) “…a warning display may be made in yellow or red depending on the extent of the excess quantity in the item of the skewered material.” 
For claim 2, the specification recites an order calculation screen (i.e., a spreadsheet used for calculation) being displayed on a computer screen as such. (PG Pub Specification, Figure 5; and ¶ [0046]). Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., processing and displaying data.
For claim 3, the specification recites the sales prediction column and order calculation column as cells of a spreadsheet to input data. (PG Pub Specification, Figure 6: sales result column 110; Figure 7: order calculation column 130; and ¶¶ [0054] and [0058]). Furthermore, the specification recites that the “[t]he central processing unit…of the client computer 3 automatically performs various calculations based on various data stored in the external storage device…and the internal storage device…by inputting quantities of each of the skewered material…. (PG Pub Specification, ¶ [0061]). Wherein, “mere automation of a manual process, such as using a generic computer to process an application for financing a purchase to process” has been determined to be an insufficient showing of an improvement in computer functionality. See MPEP 2106.05(a)(I). Accordingly, although the additional element contains instructions to perform the abstract 
For claim 4, the specification recites the warning as being displayed in the order calculation column upon the estimated inventory quantity exceeding the standard holding quantity. (PG Pub Specification, ¶ [0014]). Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., processing and displaying data.
Accordingly, for the same reasons in the Step 2A – Prong 2 analysis of independent claim 1, the limitations of the dependent claims, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). 
Moreover, Claims 5 and 6 do not recite any additional elements other than those previously analyzed in independent claim 1. Wherein, 
Claim 5 recites, wherein the order assistance system is applied to perishable foods or daily foods in place of the skewered material or together with the skewered material; and 
Claim 6 recites, wherein the order assistance system is applied to beverage in place of the skewered material or together with the skewered material.
	As presented, Claims 5 and 6 do not recite any additional elements other than those previously analyzed in independent claim 1. Therefore, these claims, when viewed 
Consequently, the dependent claims 2 thru 6 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A – Prong Two above, the additional elements, 
Claim 2 recites, (i) “an order calculation sheet is displayed on a display screen;”
Claim 3 recites, (ii) “…a sales prediction column…an order calculation column, automatic calculation is executed based on a standard holding quantity and the above-mentioned data…;” and
Claim 4 recites, (iii) “…a warning display may be made in yellow or red depending on the extent of the excess quantity in the item of the skewered material.” 
are recited at a high-level of generality to perform the emphasized functions in Step 2A – Prong One. Accordingly, the additional elements amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Therefore, for the same reasons in the Step 2B analysis of independent claim 1, the dependent claims, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. 
dependent claims 2 thru 6 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki, Pub. No. JP 2014/013532, in view of Hoffman et al., hereinafter Hoffman, Pub. No. US 2003/0074206. 
Regarding claim 1, Hamazaki teaches:
An order assistance system (Hamazaki, Figure 1: inventory management system 10), comprising:
a server computer which is installed in a manufacturing factory (Hamazaki, Figure 1: inventory management server 1); a client computer which is installed in a store (Hamazaki, Figure 1: store/shop clients; and ¶¶ [0014] and [0026]); and
a network connecting between the server computer and the client computer (Hamazaki, Figure 1: network 5; and ¶ [0022]), wherein the server computer stores a sales result data file in which sales detail data for each item of a skewered material for the same month of the previous year and the last several months are stored (Hamazaki, ¶¶ [0064] thru [0077]). Wherein, Hamazaki teaches registering a store to track annual sales data of each commodity material that may be stored in a CSV a sales result data file”) on the stock management server and the data is used to determine inventory fluctuation based on seasonal indexes, monthly calculations, associated with the commodity “for at least one year.” Id. and a code master file in which items of a skewered material (Hamazaki, Figure 12: stock information 114; product-specific material information; ¶ [0064]), identification codes related to stores and the like, a name (Hamazaki, ¶ [0064] – wherein “store name” is being interpreted as both “an identification code and the like” and “a name”), fixed items such as a unit price (Hamazaki, ¶ [0064] – standard value for each commodity material), and
the client computer stores in an external storage device an item data file in which the items of the skewered material to be handled at the corresponding store and appropriately set inventory quantities are stored (Hamazaki, Figure 9: product-specific material information; and ¶¶ [0052], [0055], and [0056]) and an order contact table file which can describe order quantities of each item of the skewered material in a tabular format (Hamazaki, ¶¶ [0052], [0055], and [0056]; and Figure: 9 – product specific material information 112). Wherein, Hamazaki teaches a management client and shop client registers commodity material amounts by accepting as an input an amount of a commodity material on a product-specific material registration screen (i.e., an item data file) and stores the amount of a commodity material within a commodity-specific information Id. and temporarily stores in an internal storage device a variable data file constituted by daily varying data like…a sales amount…(Hamazaki, ¶ [0068]). Wherein, Hamazaki teaches the management client holds advance sales information in a CSV file (i.e., a variable data file). 
Although Hamazaki teaches an order assistant system, Hamazaki does not teach, however, in the same field of endeavor, i.e., inventory management, Hoffman teaches:
a code master file in which a calendar is stored (Hoffman, Figure 15: step 1534; and ¶ [0315]); and
a variable data file constituted by daily varying data like weather…predicted values and definitive values of inventory quantities and order quantities for the day of each item of the skewered material, and the like (Hoffman, Figure 1A: point of sale outlet owner 102, point of sale outlet 104, data warehouse 112, and web architecture 122; Figure 15: steps 1532 and 1534; Figure 198: projected usage; and ¶¶ [0271], [0273], [0314], [0352], [0461], [0550], [0551], and [1835]). Hoffman teaches a client/server network comprising a data warehouse (i.e., server) and point of sales, suppliers, and distributors (i.e., clients). Id. Wherein, the clients obtain inventory levels, daily inventory usage, projected inventory usage, and weather data and subsequently submit the data to the server. Id.

Regarding claim 5, Hamazaki in view of Hoffman teach the order assistance system according to claim 1. Hamazaki further teaches wherein the order assistance system is applied to perishable foods or daily foods in place of the skewered material or together with the skewered material (Hamazaki, ¶ [0002]). Wherein, Hamazaki discloses the inventory management system can be applied to the retail and food industries (i.e., industries that provide perishable foods or daily foods). Id.
Regarding claim 6, Hamazaki in view of Hoffman teach the order assistance system according to claim 1. Hamazaki further teaches wherein the order assistance system is applied to beverage in place of the skewered material or together with the skewered material (Hamazaki, ¶ [0002]). Wherein, Hamazaki discloses the inventory management system can be applied to the retail and food industries (i.e., industries that provide beverages). Id.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki in view of Hoffman, see claim 1 above, further in view of Ergun et al., hereinafter Ergun, Pub. No. US 2013/0054388. 
Regarding claim 2, Hamazaki in view of Hoffman teach the order assistance system according to claim 1. Hamazaki further teaches wherein in the client computer, an order calculation sheet is displayed on a display screen, and the sales result of the skewer-grilled product…are displayed in a sales result column. (Hamazaki, Figure 8: screen; and ¶ [0041], [0054], and [0068]). Wherein, Hamazaki teaches the management client displays the data processed by the stock management server which includes sales information including sales volume for each product.
Yet, the combination of Hamazaki and Hoffman does not teach, however, in the same field of endeavor, i.e., inventory management, Ergun teaches the sales result of the skewer-grill product over several days from the same day of the previous year are displayed in a sales result column for each day of the week and each weather condition (Ergun, Figure 4: selling history 401, weather 412; and ¶ [0026]).
	Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to collect and display sales and weather data to a user, modifying Hamazaki and Hoffman to that of Ergun, for analyzing how the weather impacts the sales of each item and overall sales to allow a business owner to plan and manage inventory. (Ergun, Abstract; and ¶ [0026]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki in view of Hoffman further in view of Ergun, see claim 2 above, further in view of Landvater, Pub. No. US 2009/0259509. 
Regarding claim 3, Hamazaki in view of Hoffman further in view of Ergun teach the order assistance system according to claim 2. Hamazaki further teaches wherein in the client computer, by inputting predicted sales amount of the skewer-grilled product…in a sales prediction column (Hamazaki, ¶ [0068] – “sales information of data …automatic calculation is executed…(Hamazaki, ¶ [0100] – “automatically calculate the stock quantity”). 
Although Hamazaki teaches inputting predicted sales amount of the skewer-grill product, Hamazaki does not teach, however, Hoffman further teaches inputting weather forecast (Hoffman, Figure 15: steps 1532, 1534, and 1538; ¶ [0314]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to collect and store weather data, modifying Hamazaki to that of Hoffman, to “efficiently capture, analyze and feedback timely Supply Chain data to the appropriate parties. (Hoffman, ¶ [0252]). 
Yet, the combination of Hamazaki, Hoffman, and Ergun does not teach, however, in the same field of endeavor, i.e., inventory management, Landvater teaches:
inputting inventory quantities for the day and inventory quantities for the next day of each item of the skewered material in an order calculation column (Landvater, Figure 8: daily forecasts 112; Figure 14: weekly replenishment spreadsheet (order calculation column); and ¶ [0069]). Wherein, Landvater teaches performing daily batch processing which comprises on-hand balance each day (i.e., inputting inventory quantities for the day, and, subsequently inputting inventory quantities for the next day once batching processing has occurred).; 
and
automatic calculation is executed based on a standard holding quantity and the above-mentioned data and an order quantity for the day after next is displayed in the order calculation column (Landvater, Figure 8: Id. Although Landvater provides an exemplary weekly replenishment embodiment, Landvater further discloses the weekly replenishment calculation can be converted daily forecasts of inventory levels. Id. at ¶ [0043].  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to immediately reforecast and recalculate inventory levels by utilizing set inventory levels and reduction of inventory, modifying Hamazaki and Hoffman to that of Landvater, for providing up-to-date replenishment projections throughout the day and reducing the computer hardware needed to process the products within the system. (Landvater, ¶ [0071]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki in view of Hoffman further in view of Ergun further in view of Landvater, see claim 3 above, further in view of Davidson et al., hereinafter Davidson, Pub. No. US 2017/0236082. 
Regarding claim 4, Hamazaki in view of Hoffman further in view of Ergun further in view of Landvater teach the order assistance system according to claim 3.
Yet, the combination of Hamazaki, Hoffman, Ergun, and Landvater does not teach, however, in the same field of endeavor, i.e., inventory management, Davidson teaches wherein in the order calculation column, when estimated inventory quantity exceeds the standard holding quantity, a warning display may be made in yellow or red depending on the extent of the excess quantity in the item of the skewered material (Davidson, Abstract; Figure 7: “ITEM G;” and ¶ [0089]). Wherein, Davidson teaches a spreadsheet comprising inventory levels of particular items used to produce an end product (i.e., a skewered material) and if an excess of an item occurs, then the display state of the item on the spreadsheet may change color “such as red.” Id.   
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to change the color of an item that exceeds an inventory threshold, modifying Hamazaki, Hoffman, and Landvatar to that of Davidson, to provide a real time visual timeline to “alert[s] a viewer to a specific change in real world data point that now affects the actual process. (Davidson, ¶ [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628